STE|N SPERL!NG BENNETT
DE JONG DRlSCOLL PC

ATTORNEVS AT LAW
25 WEST M!DDLE LANE
ROCKVILLE. MAR¥LAND 10850

TELE?HONE Sel-J¢xc-:oze

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMES KUHN
5 Hartford View Drive
Port Deposit, Maryland 21904

 

 

Plaintiff,
v. : Civil Case No.
KONA GRILL, INC.
c/o Christi Hing
Marcus Jundt :
15059 N. Scottsdale Rd., Suite 300 : JURY TRIAL DEMAND

Scottsdale, Arizona 85254
Defendant.
COMPLAINT
Plaintiff, James Kuhn (“Plaintift”), by and through his attorneys, Jeffrey l\/l. Schwaber
and Stein Sperling Bennett De Jong Driscoll PC, hereby sues and demands judgment against
Kona Grill, lnc. (“Defendant” or the “Company”), stating as follows:
INTRODUCTION
This case is about the failure of a business to pay promised wages owed to an employee
that it fired, despite a contractual and statutory duty to do so. When pressed for payment, the
Company refused, with impunity, and continues to withhold Plaintift`s wages without bona tide
basis or lawful excuse.
PARTIES
l. Defendant is, and has been at all times relevant hereto, a corporation organized

and existing under the laws of the State of Delaware with its principal place of business located

6356396_1

 

STE¥N SPERL|NG BENNETT
DE JONG DR|SCOLL PC

ATTORNEVS AT LAW
15 WEST M|DDLE LANE
ROCKV|LLE{ MARVLAND 20650

TELEFHONE solano-2020

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 2 of 10

in Scottsdale, Arizona. By, among other things, owning and operating a restaurant, Kona Grill,
in Baltimore, Maryland, Defendant carries on a regular business in the State of Maryland.

2. Plaintiff is, and has been at all times relevant hereto, an individual who is
domiciled in the State of Maryland. Plaintiff was employed by Defendant from December 2017
through November 2018, first as its Chief Operating folcer and then in addition became the
Chief Executive Officer and President of the Company.

3. Plaintiff conducted many of his employment activities from within the State of
l\/Iaryland. When Plaintiff was not conducting site visits to Defendant’s 44 locations--z'ncludz'ng
one restaurant located in Baltimore, Marylana’-Defendant allowed Plaintiff to work as needed
from his office in Cecil County, Maryland, wherefrom Plaintiff initiated necessary telephone
calls and electronic mail correspondence, and performed other computer and research functions,
that were central to performing his employment duties.

JURISDICTION AND VENUE

 

4. Subject matter jurisdiction is based on 28 U.S.C. § l332(a).
5. Venue is proper under 28 U.S.C. § 139l(b).
F_AQ_I_S_

6. ln the late l990s, Defendant launched in Scottsdale, Arizona, its first location of
what was soon~to-be an Asian fusion restaurant chain. Over the next two decades, the Company
experienced some success and growth, and its restaurant chain expanded throughout the United
States.

7. Then the recession hit. Led by Defendant’s co-founder and Chief Executive

Officer, Marcus Jundt, Defendant barely survived the economic downturn with, in 2009, same-

6356396_1

 

STE|N SPERL|NG BENNETT
DE JONG DR|$COLL PC

ATTORNEY$ AT LAW
15 WEST MlDDLE LANE
ROCKV|LLE, MARYLAND 20850

TELEPHCNE 30!-340-2070

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 3 of 10

store sales falling, losses widening and the Company’s stock price plummeting into the low
single digits.

8. Thus, upon information and belief, at the urging of dissatisfied investors, Berke
Bakay was named to replace Mr. Jundt as Chief Executive Officer.

9. With Mr. Jundt out of the driver’s seat, Mr. Bakay began to turn things around.
He improved Defendant’s same-store sales and the Company’s stock price more than quadrupled
between 2012 and 2015.

10. Mostly between 2015 and 2017, Defendant substantially increased its number of
restaurants from 22 locations to 46. However, it eventually would become clear that Defendant
neither was prepared nor able to keep up with its rapid growth that proved both poorly planned
and recklessly executed by the Company’s then-leadership team.

11. By end of 2017, Defendant’s financial position again became precarious as it
made its way to breaching its covenants with its financial institutions for the fourth straight
quarter.

12. ln hopes of revitalizing its brand, Defendant hired Plaintiff, a professional
restaurateur with over twenty years of high-level experienee, to join the Company in his role as
Chief Operating Officer.

13. As Plaintiff s remuneration for the job, Defendant promised Plaintiff an initial
annual base salary of Two Hundred Eighty Thousand Dollars ($280,000.00), in addition to a
performance-based bonus that was considered earned upon the achievement of certain identified
benchmarks Plaintiff also was to receive other delineated fringe benefits, including health

insurance and four weeks of vacation, among others.

6356396_1

 

STE|N SPERL|NG BENNETT
DE JONG DR|SCOLL PC

ATTORNEVS AT LAW
25 WEST MIDDLE LANE
ROCKV|LLE. MARYLAND 10850

TELEPHONE 30!-340'1=»10

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 4 of 10

14. As Defendant’s new Chief Operating Officer, Plaintiff’s marching orders were
to address the plummeting financial condition of Defendant’s business, and quickly create cost
saving measures that would increase the Company’s overall profitability With Plaintiff at the
reins, in the first quarter of 2018, Defendant met its financial covenants for the first time in over
a year. Profitability went up 66% for the first through third quarters of 2018, with Defendant
operating successfully and profitably as a going concern.

15. From the very beginning, Plaintiff provided Defendant’s leadership team with
real-time updates. For example, Plaintiff sent a daily e-mail to Defendant’s Chief Executive
Officer and Chief Financial Officer, among others, which included, for example, Plaintiff’ s
specific plans for cost-cutting and then prompt follow-up as to the implementation, receptiveness
and success of each specific measure Weekly, Plaintiff sent the executive team a newsletter that
provided updates on all ongoing projects and upcoming changes He also met bi-weekly with
Defendant’s Chief Financial Officer and Chief Executive Officer, to keep everyone abreast of
ongoing operational decisions and plans.

16. In a press release dated August 9, 2018, Defendant publicly praised Plaintiff for
“doing a remarkable job during his tenure improving the profitability of its restaurants.” ln
fact, in August 2018, confident that Defendant would “thrive under [Plaintiff`S] leadership,”
Defendant promoted Plaintiff, expanding Plaintiff’s title beyond Chief Operating Officer to
include Chief Executive Officer and President of the Company as well.

17. Plaintiffs promotion was memorialized by the Kona Grill, Inc. Employment
Agreement executed by and between Plaintiff and Defendanti effective September 4, 2018 (the

“Agreement”), which, among other things, noted the raise of Plaintiff’s annual base salary from

6356396_1

 

STE(N SPERL|NG BENNETT
DE JONG DRISCOLL PC

ATTORNE‘{S AT LAW
15 WEST M|DDLE LANE
ROCKV|LLE. MARYLAND 20850

TEtEpHON€ 30\-340-1o10

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 5 of 10

Two Hundred Eighty Thousand Dollars ($280,000.00) to Three Hundred Fifty Thousand Dollars
($350,000.00).

18. The Agreement provided a specific protocol for termination “for cause” and a
different one for termination “without cause”. Both included a prerequisite requirement of
written notice and the former included an opportunity to cure any claimed deficiencies in
performance

19. As a material inducement to Plaintiff to accept his newly expanded position, the
Agreement also provided Plaintiff with the protection of deferred compensation in the event of
his termination without cause.

20. More specifically, the deferred compensation prescribed by the Agreement
consisted of Plaintiff’s annual base salary and benefits for a six (6) month “Continuation Period”,
a pro-rata payment of his earned performance bonus, and the vesting of his options scheduled to
vest over the 24-month period post-termination (all together, the “Deferred Compensation”). ln
addition, Defendant also had to pay Plaintiff at that time for any unused, accrued vacation
(“Vacation Payout”).

21. Moreover, the Agreement made clear that nothing in the Agreement “impact[ed]
[Plaintiff’ s] current participation in the 2018 performance based program which w[ould]
continue with the target level of performance-based bonus at 50% of Base Salary as prorated for
adjustments in 2018.”

22. Before the ink barely dried on the Agreement, on November 6, 2018, Defendant
invited Plaintiff to attend a meeting of the Board of Directors where, without any warning-let
alone the contractually mandated written notice-Defendant orally terminated Plaintiff on the

spot “without cause.” Defendant did not--because it could not-expound further upon the

5

6356396_1

 

STE!N SPERL|NG BENNETT
DE JONG DR!SCOLL FC

ATTORNEVS AT LAW
15 WEST M|DDLE LANE
ROCKV|LLE, MARVLAND 20850

TELEPHONE sciarra-zuck

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 6 of 10

reason(s) for Plaintiff`s termination despite Plaintiff’ s request for an explanation Rather,
Defendant simply assured Plaintiff that his termination was not reflective of Plaintiff s job
performance, but instead, it was driven by the Board of Director’s decision ‘to move in a
different direction.’l

23. Defendant did not properly terminate Plaintiff in writing in accordance with the
Agreement until December 21, 2018. Yet, Defendant ceased all payments to Plaintiff
immediately as of November 6, including his annual base salary that was to be paid bi-monthly,
for the period between November 6, 2018 and December 21, 2018 (“Unpaid Salary”).

24. Furthermore, without basis, Defendant has failed and refused to pay, and
otherwise has communicated an intention indefinitely to withhold from Plaintiff his contractually
prescribed Deferred Compensation, Vacation Payout and Unpaid Salary.2

25. The Agreement explicitly mandates that in the event that a dispute arises out of or
relating to the Agreement, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs.

26. Plaintiff has made repeated demand for his earned but Unpaid Wages, but
Defendant has failed and continues to refuse to pay them, despite no bona fide basis for such

refusal.

 

‘ This ‘different direction’ entailed the appointment of two co-CEOS to replace Plaintiff, one of
whom, was Mr. Jundt who had been removed as the Company’s CEO nine years earlier.
2 The Deferred Compensation, Vacation Payout and Unpaid Salary herein collectively shall be
referred to as the “Unpaid Wages”.

6

6356396__1

 

STE|N SPERLING BENNETT
DF. JONG DR!SCOLL PC

ATTORNEVS AT LAW
15 WEST M|DDLE LANE
ROCKVlLLE. MARVLAND 10850

TELEPHONE Sol-S.so-?cio

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 7 of 10

COUNT I
(Violation of the l\/Iaryland Wage Payment and Collection Law)

27. Plaintiff adopts herein by reference paragraphs 1 through 26 above as if fully set

d forth herein.

28. At all times relevant hereto, Defendant was an “employer” within the meaning of

the Maryland Wage Payment and Collection Law (the “Wage Law”). l\/ld. Code Ann., Labor &

Empl., § 3-501(b).
29. Until Defendant terminated Plaintiff in writing on December 21, 2018, Plaintiff

46

was Defendant’s employee” within the meaning of the Wage Law.

30. Plaintiff earned each component of his Unpaid Wages, including his Deferred
Compensation, the Vacation Payout and the Unpaid Salary for his performance of work before
his employment terminated, all of which constitute “wages” under the Wage Law. Md. Code
Ann., Labor & Empl., § 3-501(0).

31. Notwithstanding the termination of Plaintiffs employment, Defendant was, and
is, required to pay to Plaintiff any unpaid Deferred Compensation, Vacation Payout and Unpaid
Salary on or before the day on which Defendant would have paid them had Defendant not
terminated Plaintist employment Defendant, however, has failed to pay Plaintiff for any of
these categories of his Unpaid Wages.

32. Defendant’s failure and refusal to comply with its obligations under the Wage
Law was/is not due to any bona fide dispute, and therefore was/is willful and not in good faith.

Plaintiff therefore is entitled to collect up to three times the amount of his wages owed, which

total is expected at least to exceed Nine Hundred Thousand Dollars ($900,000.00).

6356396_1

 

STEIN SPERUNG BENNETT
DE JONG DR¢SCOLL PC

ATTORNEYS AT LAW
25 WEST MlDDLE LANE
ROCKV|LLE, MARVLAND 20850

TELEPHONE 301~340-1010

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 8 of 10

WHEREFORE, Plaintiff, James Kuhn, respectfully requests entry of judgment in his
favor and against Defendant, Kona Grill, Inc., in an amount that exceeds $75,000.00 but that
does not exceed three (3) times the principal Unpaid Wages owed, plus pre-judgment interest,
post-judgment interest; an award of Plaintist reasonable attorneys’ fees and costs; and an award
of such other and further relief as the Court deems just and proper.

COUNT II
(Breach of Contract)

33. Plaintiff adopts herein by reference paragraphs 1 through 32 above as if fully set
forth herein.

34. On or about September 4, 2018, Plaintiff and Defendant entered into the
Agreement, pursuant to which Defendant agreed to continue to pay Plaintiff for the remainder of
2018, his annual base salary of Three Hundred Fifty Thousand Dollars ($350,000.00), in addition
to performance-based bonuses and other fringe benefits. While Defendant did not properly
terminate Plaintiff in writing until December 21, 2018, Defendant nevertheless ceased all
compensation to Plaintiff as of November 6, 2018.

35. ln the event that Defendant terminated Plaintiff without cause, Defendant was
bound to pay to Plaintiff what amounts to “Deferred Compensation,” consisting of, among other
components, six (6) months of his annual base salary and a pro-rata payment of the portion of his
earned performance-based bonus. Defendant further was bound to remunerate Plaintiff for his
Vacation Payout.

36. Despite Plaintiff’s performance of work on behalf of Defendant as the Company’s

Chief Operating Officer, Chief Executive Officer and President, Defendant has failed and

6356396_1

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 9 of 10

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury of all claims and issues so triable in this civil

action.

/S/
Jeffrey M. Schwaber

 

STE|N SPERL|NG EENNETT
DE JONG DRISCOLL PC

ATTORNEVS AT LAW

15 WEST M|DDLE LANE
ROCKV|LLE, MARYLAND 1085<>

TELEPHONE 301-349-2020

10

6356396_1

 

 

STE|N SPERL\NG BENNETT
DE JONG DRISCOLL PC

ATTORNE‘(S AT LAW
15 WEST M|DDLE lANE
ROCKV|LLE. MARVLAND 20850

TELEPHONE 331-340'2010

 

Case 1:19-cV-00266-GLR Document 1 Filed 01/28/19 Page 10 of 10

j refused to pay Plaintiff his Unpaid Wages to which he is due. Defendant therefore materially has

breached the Agreement as construed by applicable law.

37.

Defendant’s material breaches of the Agreement proximately have caused

Plaintiff to suffer substantial harm and damages, as more fully claimed herein, in an amount

expected at least to exceed Three Hundred Thousand Dollars ($300,000.00).

WHEREFORE, Plaintiff, James Kuhn, respectfully requests entry of judgment in his

favor and against Defendant, Kona Grill, lnc., in an amount that exceeds 875,000.00, plus pre-

judgment interest and post-judgment interest; an award of Plaintiff s reasonable attorney’s fees

and costs; and an award of such other and fiirther relief as the Court deems just and proper.

6356396_1

Respectfully submitted,

STEIN SPERLING BENNETT
DE JONG DRISCOLL PC

/S/

Jeffrey M. Schwaber #06095
jschwaber@steinsperling.com
301-354-8110 (facsimile)

25 West Middle Lane
Rockville, MD 20850
301-340-2020

 

Attorneysfor Plaintijjf

 

